[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION TO DISCHARGE MECHANIC'S LIEN CT Page 5842
Defendants Paul Podryski and Deborah Rhodes Podryski move pursuant to General Statutes 49-35-a(c) to discharge a mechanic's lien filed by plaintiff R.J. Smith Plumbing and Heating. The defendants hired a general contractor, Michael DiScala, to remodel their house for an agreed upon price of $210,000.00. Before receiving notice of a lien filed by the plaintiff, who is a subcontractor claiming through DiScala, the defendants paid $70,000.00 to DiScala for materials and services. After DiScala left the job without completing the work, the owners reasonably incurred costs of $307,000.00 to complete the work. The payments to the original contractor and the costs of completion exceed the contract price. The defendants are entitled to receive credit for these payments. See General Statutes 49-33(f) and 49-36.
The application to discharge the mechanic's lien is granted.
THIM, JUDGE